DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warren (US 2,605,942).
As to claim 1, Warren teaches a hanger cover extending between a first end and a second end, the hanger cover comprising: a pair of wings 1/2 coupled together, each of the pair of wings having a pair of substantially parallel branches spaced apart by a channel (see figure 4) and joined at a junction, wherein the pair of wings are rotatable relative to one another
As to claim 2, Warren teaches comprising a central aperture (below 3) defined through the pair of wings.  
As to claim 3, Warren teaches the channel is uniform (see figure 4).  
As to claim 4, Warren teaches each of the branches includes a straight edge (top portion of 1 and 2 and an opposing curved edge (the lower portions).  
As to claim 6, Warren teaches each of the wings includes a head (at 3) that forms a portion of a hinge. (see figure 1)  
As to claim 7, each head includes a pair of parallel disks (at 3) spaced apart from one another and configured to mate with an opposing head of an opposing wing.  (see figure 1)


As to claim 8, Warren teaches head includes a pair of parallel disks spaced apart from one another and configured to nest with an opposing head of an opposing wing (see figure 1).  
As to claim 10, Warren teaches each of the pair of wings includes a smooth upper surface.  
As to claim 13, Warren teaches the device can be made of plastic. 
As to claim 14 warren teaches hanger cover extending between a first end and a second end, the hanger cover comprising: a first wing 1 having a first pair of substantially parallel first branches spaced apart by a first channel, the first branches being joined at a first junction, the first wing having a first head at one end; and a second wing 2 having a second pair of substantially parallel second branches spaced apart by a second channel, the second branches being joined at a second junction, the second wing having a second head at one end, the first head and the second head being coupleable.  
As to claim 15, Warren teaches the first wing and the second wing are rotatable relative to one another.  
As to claim 16, a central aperture defined through the first head and the second head (see fig 4).
As to claim 17, the first channel and the second channel are both uniform (see figure 4).  
As to claim 18, first head and the second head collectively form a hinge (see figure 4).  
As to claim 19, the first head and the second head includes a pair of parallel disks spaced apart from one another (see figure 1).  
As to claim 20, the first head and the second head are configured to nest with one another (see figure 4).
Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bevelander (US 4,632,287).
As to claim 1, Bevelander teaches a hanger cover 24/25 extending between a first end and a second end, the hanger cover comprising: a pair of wings 26 coupled together, each of the pair of wings having a pair of substantially parallel branches spaced apart by a channel 37 and joined at a junction, wherein the pair of wings are rotatable relative to one another (see figure 1).
As to claim 6, Bevelander teaches each of the wings includes a head 28 that forms a portion of a hinge. (see figure 1 and 3).
As to claim 9, Bevelander teaches the hinge is configured and arranged to provide a range of motion of between 180 and 5 degrees.
As to claim 11, Bevelander teaches a pair of wings includes a lower surface having a number of joists 27/29 (see figure 6).  
As to claim 12, Bevelander teaches each of the wings includes a cross brace 16 extended between two branches of the wing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765